                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:16-CR-32 JCM (EJY)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     EMILE EDWARD BOUARI, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of United States of America v. Bouari, et al., case
               14     number 2:16-cr-00032-JCM-EJY. On March 5, 2020, defendant Mary Diane Green (“defendant”)
               15     filed an emergency motion to schedule immediate deferment hearing. (ECF No. 240). The court
               16     has attempted to contact defendant’s counsel, Bret Whipple, to obtain a copy of defendant’s pretrial
               17     diversion agreement. Mr. Whipple has not provided the court with the agreement. Thus, the court
               18     denies defendant’s motion without prejudice.
               19            Accordingly,
               20            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s emergency
               21     motion to schedule immediate deferment hearing (ECF No. 240) be, and the same hereby is,
               22     DENIED without prejudice.
               23            IT IS FURTHER ORDERED that Mr. Whipple shall provide the court with a copy of
               24     defendant’s pretrial diversion agreement within 14 days of this order. Upon receipt of the
               25     agreement, the court will set a hearing on the agreement at its earliest opportunity.
               26            DATED March 9, 2020.
               27
                                                                    __________________________________________
               28                                                   UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
